

116 S884 IS: Economic Mobility Corps Act of 2019
U.S. Senate
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 884IN THE SENATE OF THE UNITED STATESMarch 26, 2019Mr. Coons (for himself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize a grant program that strengthens the capacity of community development financial
			 institutions through alignment with national service participants.
	
 1.Short titleThis Act may be cited as the Economic Mobility Corps Act of 2019.
		2.Findings and purposes
 (a)FindingsCongress finds the following: (1)There exists a network of over 1,000 Treasury-certified community development financial institutions located in all 50 States, the District of Columbia, Guam, and the Commonwealth of Puerto Rico.
 (2)Community development financial institutions are mission-driven financial lenders that provide critical and responsible financial products and services that benefit low-income and distressed communities, economically disadvantaged people, and community businesses.
 (3)Community development financial institutions need more talent and human capacity to better meet the needs of the low-income and distressed communities, economically disadvantaged populations, and community businesses that they serve.
 (4)(A)National service programs, carried out through the Corporation for National and Community Service, are national, State, and local service programs provided through a network that connects over 70,000 Americans each year in intensive service to improve lives, strengthen communities, and inspire civic engagement.
 (B)Economic opportunity is one of the Corporation's focus areas for national service corps or programs.
 (5)(A)Community development financial institutions and national service programs each engage local residents and community partners to improve community safety, health, housing, and economic opportunities, and to meet community-identified needs.
 (B)Residents of low-income communities, especially youth and young adults, can be empowered through their national service, and can help provide future leadership for community development financial institutions and for the communities they serve.
 (6)The Corporation for National and Community Service has engaged in partnerships, similar to the partnership created under this Act, with Federal agencies such as the Department of Transportation, the Department of Education, the Department of Justice, and the Forest Service.
 (b)PurposesThe purposes of this Act are to— (1)create a partnership between the Corporation for National and Community Service and the Department of the Treasury to connect the work of covered community development financial institutions with passionate and dedicated national service participants, including volunteers in the National Senior Service Corps;
 (2)strengthen the capacity of covered community development financial institutions to provide services, which services may include financial counseling, financial services, job placement, small business financing, affordable rental housing financing, commercial facility financing, community facility financing, single family home financing, and foreclosure prevention services;
 (3)expand the direct services provided by covered community development financial institutions; and (4)deploy national service participants, including volunteers in the National Senior Service Corps, in impactful national service that aligns with objectives in the Corporation's economic opportunity focus area.
 3.DefinitionsIn this Act: (1)Chief executive officerThe term Chief Executive Officer means the Chief Executive Officer of the Corporation for National and Community Service appointed under section 193 of the National and Community Service Act of 1990 (42 U.S.C. 12651c).
 (2)Covered community development financial institutionThe term covered community development financial institution means any nonprofit entity that meets the definition of a community development financial institution in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702) and is certified as a community development financial institution by the Department of the Treasury.
 (3)Eligible entityThe term eligible entity means— (A)a covered community development financial institution with an approved application under section 5; or
 (B)an organization, with an approved application under section 5, that places participants with covered community development financial institutions and provides technical management to those institutions.
				(4)Participant
 (A)In generalThe term participant means an individual in an approved national service position. (B)RuleA participant shall not be considered to be an employee of an eligible entity or a covered community development financial institution receiving assistance under this Act.
 (5)Placement siteThe term placement site means the location of the covered community development financial institution at which a participant shall be placed for service.
 (6)SecretaryThe term Secretary means the Secretary of the Treasury. 4.Interagency agreement for the Economic Mobility Corps Act of 2018 (a)Interagency agreement (1)In generalThe Chief Executive Officer shall enter into an interagency agreement under section 121(b)(6) of the National and Community Service Act of 1990 (42 U.S.C. 12571(b)(6)) with the Secretary that is similar to an interagency agreement described in section 121(b)(1) of such Act (42 U.S.C. 12571(b)(1)), regarding the grant program described in section 5, except that funds appropriated under this Act may be used as if appropriated for the purposes for which funds may be provided through grants under section 121(a) of the National and Community Service Act of 1990 (42 U.S.C. 12571(a)). Except as otherwise provided in this Act, the provisions of the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.), other than paragraphs (1) through (5) of section 121(b) of that Act (42 U.S.C. 12571(b)), that apply to a national service program supported under that section 121(b) shall apply to the grant program described in section 5.
 (2)Amendment to the NCSASection 121(b) of such Act (42 U.S.C. 12571(b)) is amended by adding at the end the following:  (6)Community Development Financial Institution Grant Interagency AgreementNotwithstanding paragraph (1), the Corporation shall enter into an interagency agreement similar to an interagency agreement described in paragraph (1) with the Secretary of the Treasury under this subsection regarding the community development financial institution grant program described in section 5 of the Economic Mobility Corps Act of 2019..
				(b)Approved national service positions
 (1)In GeneralThe Chief Executive Officer shall approve positions for Economic Mobility Corps projects as approved national service positions in accordance with subtitle C of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.).
 (2)Distribution of assistance and approved positions unaffectedNothing in this Act shall be construed to affect the distribution of assistance or approved national service positions under section 129 of the National and Community Service Act of 1990 (42 U.S.C. 12581). Funds appropriated under section 8 shall be used for the costs associated with that assistance or those positions, for the program carried out under section 5.
				(c)Treatment of funds appropriated
 (1)National Service TrustFor purposes of subsection (a)(1) and (b) of section 145 of the National and Community Service Act of 1990 (42 U.S.C. 12601(a)(1)), a portion of the funds appropriated under this Act, as determined by the Chief Executive Officer based on the number of participants selected for Economic Mobility Corps projects, shall be treated, respectively, as funds appropriated to the Corporation and made available to carry out subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.) and as funds appropriated to the Trust established under such section.
 (2)AuditsFor purposes of section 149(c) of the National and Community Service Act of 1990 (42 U.S.C. 12606(c)), funds appropriated under this Act shall be treated as appropriated funds for approved national service positions.
				5.Economic Mobility Corps grant program
 (a)In generalThe Chief Executive Officer, in consultation with the Secretary, shall award grants, on a competitive basis, to eligible entities to enable such eligible entities to place participants at placement sites for the purpose of engaging them in Economic Mobility Corps projects.
 (b)ApplicationsTo be eligible to receive a grant under this Act, an entity shall submit an application regarding an Economic Mobility Corps project to the Chief Executive Officer at such time, in such manner, and containing such information, as the Chief Executive Officer may require, including—
 (1)a description of the long-term goals and objectives for the project involved and the benchmarks that the eligible entity will use to determine whether to place participants with a covered community development financial institution and to evaluate the performance of the covered community development financial institution in carrying out the project; and
 (2)the number of participants intended to be placed with the covered community development financial institution, in accordance with thresholds set by the Chief Executive Officer, with respect to both the minimum and maximum numbers of participants that can be placed with a covered community development financial institution, including such an institution that is an eligible entity.
 (c)PriorityIn making grants under this Act, the Chief Executive Officer, in consultation with the Secretary, shall give preferential consideration to entities proposing to serve rural communities or veterans.
			(d)Use of funds
 (1)Orientation and recruitmentAn eligible entity that receives a grant under this section shall use the funds made available through the grant—
 (A)to develop a training orientation, in which each selected participant will take part; and (B)to identify and encourage individuals, including those who are residents in the community to be served or otherwise reflect the demographics of the community, to serve as participants in community investment, including the activities described in paragraph (3), in the projects.
 (2)AssistanceAn eligible entity that receives a grant under this section for an Economic Mobility Corps project shall use the grant funds to provide assistance, consistent with subtitle C of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.), for the project, including assistance for participants selected for the project in carrying out the activities described in paragraph (3).
 (3)ActivitiesIn carrying out those activities, each selected participant shall— (A)strengthen the capacity of, and expand the direct services provided by, the covered community development financial institution, which services may include financial counseling, financial services, job placement, small business financing, affordable rental housing financing, commercial facility financing, community facility financing, single family home financing, and foreclosure prevention services; and
 (B)provide such direct services. 6.Reporting requirements (a)In generalAs a condition on receipt of any funds for a project under this Act, each eligible entity shall agree to prepare and submit a report at such time, in such manner, and containing such information as the Chief Executive Officer, in consultation with the Secretary, may require.
 (b)ContentIn preparing the report the eligible entity shall, at a minimum— (1)collect and present data on the degree to which the covered community development financial institution has made progress toward meeting the long-term goals and objectives described in the entity's application and the performance of the covered community development financial institution on the benchmarks described in the application;
 (2)collect and present demographic data about the participants; and (3)describe the target area and, if appropriate, target population engaged and served by the covered community development financial institution, including whether the covered community development financial institution serves a rural community or veterans.
 7.Economic mobility VISTA activitiesSection 103(a)(9) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4953(a)(9)) is amended to read as follows:
			
 (9)in developing and carrying out— (A)financial literacy, financial planning, budgeting, saving, and reputable credit accessibility programs in low-income communities, including those programs that educate individuals about financing home ownership and higher education; and
 (B)foreclosure prevention programs (including programs at community development financial institutions under section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702) and at other nonprofit organizations), which programs are in low-income communities and educate individuals about financing home ownership and higher education;.
 8.Authorization of appropriationsThere are authorized to be appropriated to the Corporation $1,000,000 for fiscal year 2020 and each of the 4 succeeding fiscal years.